Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed May 1, 1973, upon his conviction of robbery in the first degree, on a plea of guilty, the sentence being an indeterminate prison term not to exceed eight years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the maximum period of imprisonment to seven years. As so modified, sentence affirmed. At the time his plea was taken by Criminal Term, defendant was promised that he would receive whatever sentence the probation department recommended, to a maximum of eight years, or otherwise be permitted to withdraw his guilty plea. Defendant agreed and pled guilty. The probation department report recommended that defendant be incarcerated, but that the maximum sentence imposed should be seven years. In imposing a maximum sentence of eight years, Criminal Tevm failed to adhere to its promise. Accordingly, we have reduced defendant’s sentence in compliance therewith. Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.